Case 4:20-cv-05640-YGR Document 624-2 Filed 05/10/21 Page 1 of 27




      EXHIBIT 1
         TO
NON-PARTY NINTENDO
  OF AMERICA INC.’S
  ADMINISTRATIVE
   MOTION TO SEAL
 PORTIONS OF DX-3464

(REDACTED VERSION)
Case 4:20-cv-05640-YGR Document 624-2 Filed 05/10/21 Page 2 of 27
Case 4:20-cv-05640-YGR Document 624-2 Filed 05/10/21 Page 3 of 27
 Case 4:20-cv-05640-YGR Document 624-2 Filed 05/10/21 Page 4 of 27




Confidential


      i nventions, discoveries , ideas, tech nol ogy, know-how, data, info rmatio n , processes, fo rmulas,
      d rawings and desig ns, licenses, com puter programs, software source code, and object code, and all
      amendments , mod ifi cations, and improvements thereto for which such pate nt, trademark, service
      mark, copyright mask work, trade secrets , trade dres s , moral rig hts , or p ublicity ri ghts may exist or
      may be sought and obtained i n the future.
1 . 2 1 "Laws" means a ny and all applicable nation a l , fed eral , state, and i nternational laws , rules,
        regulations , o rders, ord i nances, regulatory guid a n ce, and industry self-regul ations .
1 . 2 2 "Licensed Marks" means the Content Provider Marks or the Nintendo Marks, as applicable.
1 . 2 3 "Ma rketing M aterial" means images, audio and/or video m aterials, and any other materia l s
        regard i n g or relati ng t o the Content either provided b y Content P rovi der o r created b y N i ntendo
        Entities and approved by Content Provider, in a ccordance with and for the purposes descri b ed in
        Section 6.3 below.
1 . 24 "N OP" means N i ntendo's develo per support website and portal system , currently known as the
       Nintendo D eveloper Porta l .
1 . 2 5 " N i nte ndo E ntity (i es)" means co l lectively or individually, Nintendo and/or its Affi liates.
1 . 2 6 " N i nte n d o I nte l lectual P roperty Rig hts" means the I ntellectual Prop erty Rights owned, licensed ,
        or otherwise held by Nintendo, related to the Develop ment M ateri als, the Secu rity Tech nology, any
        System Update, the Nintendo Syste m , and the Nintendo N etwork.
1 . 2 7 " N i nte n d o Shop" means any appl icatio ns and services provided by Nintendo Entities where by end
        users, through an I nternet connection or by any oth er electronic means, can access, d ownload or
        reg ister a license for content; free of charge or against payment , u s ing fu nds , Activation Tickets ,
        credit cards, gift cards, or by any other mean s . N i ntendo Shop i n cludes "Nintendo eSh op" a n d the
        co ntent sales p a g e of Ninte n do's official website.
1 . 2 8 " N i nte n d o Marks" means all registered and u n registered tradema rks , service marks, trade names,
        domains, logos, and brand na mes owned by Nintendo Entities or graphic icons for representi ng
        specific feature of the Nintendo Syste m or N i nten do Netwo rk.
1 . 29 " N i nte n d o N etwork" means the Nintendo Shop and all games, applications, software, services ,
       portals, d ata , we bsite and othe r co ntent, whether com mercial or non-comm erci a l content, of
       N intendo Entities that is available to end users who co nnect to the I n ternet or by any oth er
       electronic means via a device manufactu red by Ni ntendo or when accessing content identified as
       Nintendo Network content via other con nected devices. For the avoida nce of doubt, N intendo
       Network in this Ag reement covers games , applicatio ns, s oftwa re , services, portals, data, website,
       and other co ntent, whether commercial o r non-commercia l content, of Nintendo Entities that is
       available to users with a registe red Nintendo Acco unt, a regi stered N i n tendo N etwork ID as well as
       via My Nintend o.
1 . 30 " N i ntendo User D ata" means
                                    that is coll ected , received , or accessed solely from the operation or use of
       the Ni ntendo Systems or the N intendo Network, including (a) all d ata related to a user's N intendo
       Netwo rk or N i ntendo System accounts, i ncludi n g , with out lim itation, ( i ) name, (ii) user name, email
       address, (iii) friend list, (iv) credit card number, (v) game play a nd N i ntend o System usage data , (vi )
       transactio nal data , (vii) d emogra phic i nform ation , photos, video s , voice recordings, I P address,
       unique identifiers , and other similar info rmation and (b) all data pertaining to a u s er's N i ntendo
       System , including, with out limitation, device id entificati on n u mber, MAC address , demographic
       information , photos, videos , voice re cord ing s , unique identifiers, and other similar information ,
       geol ocation data , system setting and p erformance data , error history, and crash report data.
       Notwithsta nding th e foregoing, Nintendo User Data does not include Gameplay Data .
1 . 3 1 " N i ntendo System" m eans the N i ntendo Switch and its successor system(s) (i.e. , systems

                                                          d esignated by N i ntendo i n its sole discretion.
Case 4:20-cv-05640-YGR Document 624-2 Filed 05/10/21 Page 5 of 27




Confidential


1 . 32 " Patch" means any bug fix ,is, u pdates, mod ifications, or n ew vers ions of the original Content , that is
       distrib u ted free of c!1a rge to end users who h ave purch ased a nd/or downloaded the Content .
1 . 33 " Reverse Engi neer (i ng)" means (a) the x-ray, el ectronic scanning, or p hysical or chemical
       stripping of semiconduct,x co m p onents, (b) the disa ssem bly, decomp i lation, decrypti on, or
       simulation of object co de er executable cod e, or (c) any other techniq u e d esigned to extract source
       code or to facilitate the dui: l ication of a p rogram or product.
1 .34 "Registration" of a license, o r " Registered" means the g rant of a license for a si ngle copy of the
      Content to a n account of an end user.
1 . 35 "S c h e d u le(s)" mean s the Nintend o Shop Sa les Schedule attached hereto a s Sched ule 1 , any
       Packaged Content Schedule, and any oth er sched ule entered i nto by Content P rovider i n
       accord ance with Section 5 . 1 .
1 .36 "Sec urity Tech n o l o g y" means the security features own ed or licensed by Nintend o th at are
      designed to minimize the risk of unlawfu l copying or other unauthorize d or unsafe access or use of
      the C ontent or N i ntendo Syste m .
1 . 37 "System Update" means upgrades, b u g fixes, o r additional features t h a t modify t h e operating
       system of the Ninten do System and/or are designed to optimize, enhance, o r otherwise modify the
       o p eration or performa nce c.f the Nintendo Network o r N i nte ndo System.
1 . 38 "Term" mea n s the time p8fiod from the Effective D ate through the expi ration or termination of th is
       Agree ment i n accord ance with Section 1 4 .
1 . 39 "Terms o f Service" means the Terms o f Service and Non- Disclosure Agree ment accepted b y
       Conte nt Provider in connection with Content Provider's access t o NDP.
1 .40 'Territory" has the mean i n ;i as defined in the individual Schedules .
1 . 4 1 "Thi rd-Pa rty Content Fee s " means any and all costs, expen ses, royalties, and other payments
        (except for the payment by Nintendo to Co ntent Provider under S ection 3 . 3 ( Payme nt) of Schedule
        1 ) that are or may become paya b le to a n owner, licensor, music performance or coll ective licensing
        society, admin istrator, or a ny other third-party in respect of any rights existing i n or rel ati ng to the
        Content or Marketing M ateri al

                                                                      , incl uding , without lim itation , any fees,
       royalties, and oth er payments that are payable in respect of any music, images, sound effects ,
       video clips , or any other wc-rks i n the Content or Marketing Materia l .

2.     S c o p e and A p p l i cabil ity
2. 1   This Agree ment will apply b each item of Co ntent develo ped by Content Provider.
2.2    This Ag reement will take Jreced ence over a n y other terms related t o the Content submitted by
       Content Provider. Nintendo will not be bound by, and hereby objects to, any differe nt and/or
       additi o n a l terms and cond i�ions p resented by Content Provid er. Any such terms and cond itio n s wi ll
       become binding on N i nten C:o only if Ni nten do explicitly accepts such terms and cond itions i n writin g .

3.     C reation a n d Submission of Content
3. 1   Responsi bility to Create C :mtent:                      . Content Provider is solely responsible for
       d evelopment, testing , qua&ty, co ntent, operation, and support of the Co ntent.
 Case 4:20-cv-05640-YGR Document 624-2 Filed 05/10/21 Page 6 of 27




Co nfidential



                                              .
3.2   G rant o f Li cen s e b y N intendo. Subj ect to terms and co nditions under this Agreement, Nintendo
      g ra nts Content Provider a non-exclu sive , non-tra nsfera ble, non-assignable, royalty-free , and l imited
      li cense to the Nintendo I ntel lectual Pro perty Rights solely to develop, ma rket, and distribute the
      Content in accordance with this Agreement and app licable Schedule(s) h ereto . Except as p ermitted
      u nder a separa te written authorization by N intend o , Content P rovider wil l not use the Nintendo
      I ntellectual Property Rights fo r any othe r p u rpose.
3.3   Authorized Devel opers . Content Provi der may have Au thorized Develo pers develop the Content;
      provided that , Co ntent Provider will (i) notify Nintendo of such Authorized Developer in a manner
      and form designated by N i ntendo, (ii) enter into a written agreement with s uch Authorized
      D eve loper which i nclu d es data secu rity, confidentia lity, and indemnification obli gatio n s no less
      restri ctive than those a p plicabl e to C ont ent P rovi d e r u n d er this Ag reement , and (iii) be liable for a ny
      act o r omission o f s u c h Authorized Developers i n connecti on with th eir development of the Content.
      Content Provider will not use any thi rd-party developers or contractors in the developm ent of the
      Content ot her than the Authorized Developers.
3.4   Use of the D evelopment Materi a l s . Nintendo E ntities may make available the Development
      Materi a l s to Content Provider solely fo r the purpose of supporting Co ntent Provider in the
      devel opm ent of the Content under this Agree ment o r other terms as may be agreed upon between
      Content P rovider and a Ni ntendo Entity. Except as provided herein or in a separate agreement
      b etween Content Provider and a N intendo Entity, Content P rovider's use of the Development
      Materials wi l l not create any right, title, or interest i n the Developm ent Materi als for Content Provid er.
      Except as permitted under a separate written authorization by N inten do Entities, Content P rovider
      wi ll not (i) use the Devel o p m ent Materials for any purpose other than for the developm ent of the
      Content under this Ag reem ent, (ii) mod ify or create any derivative works of the Development
      M aterials, (iii) Reverse Engineer the D evel opm ent Mate rials (except as specifically permitted under
      the applicable Laws ) , or (iv) sell, lease, distri bute, license, tra nsfer, or otheiwise make availab l e the
      Development Materials to any third party. If there a re conflicts between this Agreement and a
      separate agreem ent between Co ntent Provider and a Nintend o Entity ·on a specific Development
      Materi a l , the terms of the separate agreement will control with respect to such Development
      Materi a l .
3.5   Restrictions. Except as perm itted under t h i s Agreement o r otherwise approved in writing b y
      Nintendo E ntiti es, Co ntent Provi der wi l l not, directly o r indirectly:
      ( a ) grant access to, d i strib ute, transmit, or b roadcast Content in any manner, except (i) as a part of
            wirel ess play on and among the Nintendo S ystems, or (ii) for the purpose of facilitating the
            devel opment of Content u nder the terms of this Agreement;
      (b) modify, insta l l , or operate Content on any server or other device for the purpose of or res ulting
          i n the renta l , lease, loan, or sale of rights of access to such Content;
      (c) embe d , incorporate, or store the Content in any med ia or format other than the cu stom
          cartridge or any other media utilized by the N intendo Syste m , except as may be n ecessary as
          a p a rt of the deve lopment proces s under th is Agreement;
      (d) desig n , implement, or undertake any p rocess, procedure, program, or act designed to
          circumvent the Secu rity Tech nology; and
      (e) Reverse Engi neer or ass ist in the Reverse Engineering of all or any part of th e N intendo
          System , inclu ding the hardware o r software (whether em bedded or otherwise), the
          Develop ment Materials , o r the Security Technol ogy, unless exp ressly permitted under the
          Laws.
3.6   Guidelines. Content Provi der wil l ensure that the C ontent and Ma rketing Material comply with all
      the Guidel ines applica ble to the respective items. Content Provider acknowledges and agrees that
      the Guidelines do not (a) rep resent legal advice in rel ation to the Content or Marketing Material , or
Case 4:20-cv-05640-YGR Document 624-2 Filed 05/10/21 Page 7 of 27



Co nfidenti al


      (b) d iminish, release o r othe rwise affect Content Provider' s warranties,                 representation s ,
      indemn ifications or oth er o bligations under t h i s Agreement.
3.7   Secu rity. In ord er to prev;;;nt unauthorized use of th e Nintendo System or the Content, N intendo
      may: (a) add Security Technology           System U pdates                         , (b)    trademark,
      copyright, or cu stomer notifications                                    to the Content in accordance
      with the G u idelines , or (c:) p reve nt the Content from op erating on the Ni ntendo               in
      Nintendo Entities' sole dis :;retion , the Content may be expl oited or used i n a way that allows the
      unauthorized use of the N ntendo Syste m or N i ntendo Network.




                            fi nding and fixing bugs in the N i ntendo System and evaluating tech nical and
      security issues i n the N i nte'ldo S ystem o r the Conte nt.
3.8   Content Rating. Content P.·ovider wil l obtain and provide to Ninte ndo E ntities any applicable ratings
      for the Content for each country within the Te rritory, includ ing any certificate of ratin g for the
      Content iss ued by the res � ective rati ng e ntity or statement confirming self-rating . Content Provider
      will i m med iately notify Ni llitendo Entities if Co ntent Provider becomes awa re that the Content or
      content that is wholly or su Jstantially similar to the Content is censored o r banned o r if a ce nsorship
      or bann i n g procedure is ini• iated i n any cou ntry in the Te rritory.
3.9   Cu rrency. Content Provider wi ll ensure that the Content does n ot permit the end user to obtain
      Cu rrency with in the Conti;,nt, i n cluding but not l i m ited to, for the purposes of gifti n g , exch ange,
      redemption, transfer, use as a premiu m , or pu r-chasing anyth i n g , whether with i n , or outside of, the
      Content or the N i ntendo N etwork.
3. 1 0 Sub mission of the Conte n�. Content P rovider may submit the Content to a Nintendo Entity o n ly
       afte r Content Provider has completed development and testing of the Content. Content Provider wi l l
       ensure that the Content com p l i es with t h i s Agreem e nt, includ i ng a l l Guidelines. Nintendo Entities
       may, i n their sole di scretio1, test the Co ntent's compl iance with the Guidelines and inform Co ntent
       P rovid er whether any corrections or imp rovements are necessary or req uire additional information,
       including , b ut not lim ited tc·, evi dence that Content P rovide r owns or has a l icense to all necessary
       I ntel lectual P roperty Right, in such Content. Content Provider may make such corrections and
       im proveme nts as are necessary and re-submit the revised Content to Nintendo Entiti es. Content
       Provider wi ll not mod ify, make changes o r add new featu res to the Content after the approval of the
       Content by a N intendo Entity. Any bug fixes, u pdates, mod ifications, or new versions of the Content
       will be resubm itted to Nintendo Entities p u rsuant to this Section unless expressly authorized in
       writing by a Nintendo E ntity. Within Europe, the Guidel ines shal l not impose a ny restrictions on
       arti stic, subjective or conceptual asp ects of the Content or M a rketing Material other than in relation
       to ethical or safety concerns or the use of Nintendo M a rks.
3. 1 1 Product I nformation. I n addition to the submission of each Conte nt, Content Provid er wi ll also
       provide N i ntendo E ntities v,ith all informatio n necessary for distri buting the Conte nt, which includes ,
       but is not l i mited to, Content meta-data (Applicati on I D , rating for the Content, and the version of the
       Content) , the title of the Content , the icon to be used with the Co ntent, featu res and game-play
       m echanics, a p plicable langu ages , a rtworks , distri bution cou ntries, the Distri bution Period and
       customer support informat on , su pport and licensing inform atio n and legal notice (so-ca lled S L I M )
       (the "Prod uct I n formati on ').
3. 1 2 Feed back. I n case a Nintendo Entity provides Content P rovider with any Feedback or a dvice
       regard ing the Content, Prciduct I nformatio n , or M a rketing Materia l , such feedback is provided "AS
       IS" AND W ITHOUT AN Y WARRANTY OF ANY KI N D W HATSO EVER. Content Provi der
       acknowledges and agrees that in no event wi l l a ny Feedback or advice represent legal advice i n
       relation t o t h e Content, th e Product I nformati o n , o r M arketing M aterial, nor diminish, re lease o r
     Case 4:20-cv-05640-YGR Document 624-2 Filed 05/10/21 Page 8 of 27



Confidential


       oth erwise affect Conte nt Provider's warranties,            re p res entations , indemn ifications, o r other
       obl igations under this Agreement.
3. 1 3 Third-Party Conte nt Fees. As between Content Provi d er and N intendo Entities, the Third-Pa rty
       Content Fees are the sole respon s ibi lity of Content P rovi der. Content P rovi der wil l prom ptly and
       fu lly indemnify Nintendo Entiti es from any and all lia bility fo · the T hird-Party Content Fee s .
3 . 1 4 Technical S upport. Content Provider w i l l provid e, a t no cost to Nintendo Entities ,
                         tech nical support to N intendo Entities relating t 1e Content to enab l e Ni ntendo Entities to
        fulfill th eir rights and obligations under this Agreement.

4.     Onli n e S ervice
4. 1   Content P rovider agrees and acknowledges that if Content P rovider, subject to Nintendo's prior
       writte n consent, wa nts to develop Content fo r s i m u ltaneous or linked play betwe en N intend o
       Systems using the N i ntendo N etwork or wants t o i nclude o�her onl ine services into its Content using
       the N i ntendo N etwork, the usage of such linked play and other services via the Nintendo Network is
       subject to encl user's acceptance of the N i ntendo Network re lated te rm s and cond itions. N intendo
       Entities res erve the right to provide the N intendo N etwork to end users only against payment of a
       fee payable sol ely to Nintendo Entities. Access to Content Provider Online Services (as defi ned i n
       S ection 4.2) m a y be conti n gent o n e n d user's a ccess t o t h e Nintendo Network, i ncluding t h e
       payment of s u c h a fee to N i ntendo Entities.
4.2    Content Provid e r may, at its own cost and s u bject to Nintendo's prior written approval (not to be
       u n reasonably withheld or delayed), p rovide online services hosted by its own servers for end users
       of its Content ("Co nte nt Provi der O n l i n e Service") . Content P rovide r will ens ure that the Content
       P rovider On l ine Service complies with the appl icable G u id :llines and be responsible fo r any and all
       a s pects of the Content Provider O n line Service (incl uding, witho ut l imitation, its complia nce with the
       a p p l icable Laws ).




5.     Distributi o n of C onte nt
5. 1   N i ntendo may offer different Distribution Formats to Cont'3nt Provide r wh ich may include sal es i n
       Ni ntendo Shop i n accordance with Sched ule 1 , distributior as packaged content, and the provision
       of Activation Ti ckets by Nintendo Entities to any third part:es agai nst the payment of th e purchase
       price by such third parties and the d i gital distribution of Cc,ntent to end u s ers via the redemption of
       the Activation Ticl<ets . The Parties agree that the di stributi on of the Content will be subject to the
       terms set fo rth i n S chedu l e 1 attached hereto (Nintendo f hop Sale S chedule). I f Content P rovider
       wishes to distribute, or allow Content Provider's Affiliate to d i stribute, the Co ntent in a Distribution
       Format other than i n a ccorda nce with S chedule 1 , subject to N i ntendo's approva l , Content Provider
       may e nter i nto a nother Sched ule, on behalf of itself or Conte nt Provider's Affiliate, with Ni ntendo
       Entities that sets forth the addition al term s and conditions appl icable to a specific Distribution
       Fo rmat. To the extent Content Provi der has entered into the app licable Schedule for the ap plicable
       Di stribution Form at, such Schedule governing such Distribution Form at wil l become part of this
       Agreement. To the extent there is a conflict between a Schedule and this Agreement, the terms
       and conditio n s of the appl icable Sched u les will co ntrol with respect to such D istrib ution Form at.
5.2    Nintendo E ntities will m a ke commercially reasonable effo rts to support the d istri b ution of the
       Content in accordance with this Agreement throughout th e Territory and during the Distri bution
       Period , provided however, Content Provider acknowledges that it may not be possi ble to distribute
       the C ontent at all times duri ng the Distri bution Period and il all Territorie s, because, for example, of
       d isruption or di sconti nuation of the N i ntendo N etwo rk. N i nten do Entities wi l l not be liable If the
       Content is not distrib uted for a ny reason.
Case 4:20-cv-05640-YGR Document 624-2 Filed 05/10/21 Page 9 of 27



Confidential


5.3    N otwithstand i ng the foregoing, Content Provider m a y distribute Patches through th e Nintendo
       Network i n a ccordance with the G uidel i nes. For the p u rpose of the Patch distribution, Content
       Provider grants to N i nte ndo Entities through out the Te rritory a perpetual, irrevocable, non-exclu sive,
       paid-up, roya lty-free license in and to the Patch, and all of the Content Provider I ntellectual P rop erty
       Rights associated therewit h , solely as necessary and sufficient to permit N intendo Entities (and all
       third parties working on th eir beha lf) to host and d istribute the Patch i n a ccordance with this
       Agreement. Notwithstanding the aforementio ned , Co ntent P rovider acknowledges and agrees that:
       (i) a Nintendo Entity will n ot be in b reach of this Agre eme nt if it d istrib utes the Patch to any end user
       or a third-party representi ng them s elves to b e with i n the Territo ry (e. g . , by designating a false
       country s etting on the account), even if they are not i n fact withi n the Te rritory; (ii) Nintendo Entities
       do not restrict the territory in which the Patch is used by end users after the Registration of a license
       fo r the Patch ; (iii) the termination of this Agree ment d oes n ot affect or restrict the distribution of the
       Patch via Nintendo N etwo rk to end u sers; (iv) the Patch may be h osted on se rvers located within
       an d/or outsi d e the Te rritory ; (v) end users and N i ntendo Entities (solely for the purpose of customer
       support for such end users ) wi l l be able to re-download the Patch , which they have d ownl oaded, to
       their Nintendo System free of charge at any time fo r an u n l i m ited period of time; and (vi) the Patch
       may be transferred from one N i nten do System to another Nintendo S ystem if the account of an end
       user i n th e N intendo N etwork is tra nsferred from such one N i nten d o System to such a n other
       Nintendo System for whatever reason.
5.4    Customer S upport. Content Provider wil l be responsible for p roviding cons umer sup port relating to
       th e Content.
5.5



               .

6.     Marketi n g
6. 1   By Content P rovider. Subject to the terms and conditions of this Agreement, Content Provider may
       i n its sole discretion and at its exp ense, advertise, market, and promote the Content, provi ded ,
       however, Content Provider may not use the Nintendo M arks in any way (including, without lim itation ,
       use in t h e Conte nt, or in any marketin g items or press release) other t h a n as expres sly p erm itted in
       the G uidelines without p rior written approval by a N intendo Entity.
6.2    Content Provider wi l l not register or apply to register any trademarks or domain names in
       co nnection with the Content that are confusingly similar to trade marks o r domain n ames or oth er
       intel l ectu al p roperty ri ghts re lating to the N i nte ndo I ntellectua l Property Rights.
6.3    B y Nintendo. Content Provider g rants N intendo Entities during the Term and thro ughout the
       Territory, a n on-excl u sive, paid-up, royalty-free license in and to the Content, Prod uct I nformati on ,
       Marketing Materials, Content Provider Marks and all of Content Provider I ntellectual Property Rights
       associ ated therewith , i n each case below only fo r the purpose of marketin g , adverti sing, and
       promotion of the Content, to (i) uti lize the Marketi n g M aterial in any and a l l media (including, without
       lim itation, N intendo Shop, websites operated by o r on behalf of N i nten d o , featu res of Nintendo
       Systems, and any other online o r pri nted chan nels), (ii) publ icly show the Content or any part
       thereof at conventions, eve nts, trade shows , and any other publ i cly available dem o-station s , and (iii)
       p rovide demonstration o r trial version of the Content to end users via Nintendo N etwork or other
       m ethod des ig n ated by Ni ntendo                                                        , Content Provider
       may, upon req uest of a Ninten do Entity, provide M arketing Materials to N intendo Entitles, a n d
       N i ntendo Entities may adjust, modify and make derivative wo rks o f t h e Content, only fo r the
       advertising , marketing and promotional use descri bed under this Secti o n 6.3. In the event Nintendo
       creates Marketing M aterials, N i ntendo E ntiti es will sub mit a sample of such mate rials to Content
       Provider fo r its approval in advance . If Content Provi der fails to respond with i n ten (1 O) calendar
       d ays of receipt, such M a rketing M aterial will be deemed to be approved by Content Provider.
  Case 4:20-cv-05640-YGR Document 624-2 Filed 05/10/21 Page 10 of 27




Confidential



                                        .
6.4      Complimentary Copies. Content Provider may requ est N i ntendo Entities to iss ue and provide to
         Content P rovid er Activation Ti ckets for the purpose of adverti sing and p romoting the Co ntent.
         Nintendo Entiti es will cha rg e a fee for issuance of the Activation Ticket in accordance with the
         complimentary Activation Ti cket fee schedule wh ich has been provid ed to Content Provider by
         N intendo. Content Provider will pay Ninten do Entities the fee with i n thirty (30) calendar days after
         the rece ipt of a corresponding invo ice issued from N intendo Entities to Content Provider. Content
         Provid er wi l l not sell such Activation Tickets to any third-party. N i nte ndo E ntities are e ntitled,
         without paym ent to Content Provider, to issue and use a reasonable nu m ber of the Activation
         Tickets for the purpose of testing the Content.
6.5      Content Capture. Content Provider acknowledges that the Nintendo System may al low end users to
         create , store, a nd publish Content Captu re within the N intendo System, the Nintendo Network or
         otherwise on the I nternet by using the fu nctionality of the Nintendo System , including any futu re
         fu nctional ity. Content P rovider grants to N i ntendo the n on-excl usive, perpetu a l , world-wi de, roya lty•
         free, non-revocable, sub-licensable ( subject to Section 1 5 .4) right to create, store, publish, and
         utilize and perm it end users to create , store, p u b l ish, and utilize , the Content Captu re within the
         fu n ctional ity of the Nintendo Syste m , th e N intendo N etwork, or on the I nternet. Content Provider wil l
         h a v e the ability t o d i s a b l e or enable the Content Capture functio nal ity within t h e Content duri ng the
         development process (as applicable).
6.6      Icons. C ontent Provider acknowl edges that icons or other i mage as sets of the Content provided or
         a pproved by Content Provider a re used as a graph ical represe ntatio n of the Content in the Nintendo
         System , Ni ntend o Shop o r Nintendo N etwork . Content Provi der grants to Nintendo the non­
         excl usive, perpetu a l , world-wide, roya lty-free, non-revocable and su b-licensa ble (subject to Section
         1 5 .4) license to utilize the icons withi n the fun ctional ity of the Nintendo System , the N i ntendo Shop
         and the Nintendo N etwork, including any futu re fu nctionality, solely in connection with the Content.
6.7      Bundl ing. To protect the Nintendo I ntellectua l Property Rights, to prevent the dilution of Ninte ndo's
         trad emarks, and to avoid use of the Ninte ndo I ntel l ectual Property Rights g ivin g . rise to any
         implication of N i ntendo's sponsorship, association , approval , or end orsement where this is not the
         case, Content Provider wil l see k and obtain N i ntendo's written approva l b efo re marketing or
         distri buting any Content disp layi ng Nintendo Ma rks that is bundled with (i) any periph eral designed
         for use with the Ninten do System or (ii) any other prod uct or service where N i ntendo's sp onsors h i p ,
         association , approval or endo rseme nt m ight be suggested by t h e bundling o f t h e prod ucts o r
         services. Provided, however, that Content Provider m a y a lways b u nd l e Content with a n y peripheral
         that has been approved i n writing by Nintendo or with additio nal Content also supplied by Conte nt
         Provider· in compliance with this Ag reement, incl uding bundling of Content in a set.

7.       Intell ectual Property Owners h i p
7 . ·1   Except for those license rights exp ressly gra nted to Content Provider in this Agreem ent, N intendo
         wi ll retain whatever rights it owns or has been licensed, and Content P rovider wi ll o btain no rights , in
         or to any N i ntendo I ntel lectual Pro perty Rights.
7.2      Except for those license rig hts expressly granted to N i ntendo Entiti es in this Agreem ent, Content
         Provider will retain wh atever ri ghts it owns or has been licensed, and N i ntendo wil l obtain no rig hts ,
         in or to any Content, any co pies th ereof, or any Content P rovider I ntellectu al Property Rig hts .
7.3
Case 4:20-cv-05640-YGR Document 624-2 Filed 05/10/21 Page 11 of 27




Confidential


                                                                                                                              r


                                                                                                                              r




                                                                                .
7.4    Feed b ack from Nintendo Entities is not re quired and whatever Feedback that Nintendo Entities
       provid e to Content Provider is volu ntary. In the event Nintendo Entities provi de Co ntent Provider
       with Feed back, N i ntendo hereby g rants to C onte nt Provider a fully paid, roya lty-free , perpetual, non­
       revocable, non-exclusive, and freely sublicensable rig ht and license to use and exploit s uch
       Feedback                                                                                                     Subject to
       the exp ress l i censes granted i n this Agree ment , N inten do wi l l retain all right , title, and i nte rest i n and
       to the Feedback (excluding any Content P rovide r's Confidential I nformation and Content Provi der
       I ntellectu a l Property Rig hts that are incl uded in such Feedbacl<) and res erve all rights not expressly
       g ranted o r assigned . Other than Feedback, the Parties d o not a nticipate joi nt efforts that may result
       in the creation of I ntellectu a l Prop erty Rights. Each Party will continue to own a l l rights to its
       respective I ntel lectu al Property Rights . For the avoid ance of doubt, for p u rposes of this Agreem ent,
       Feedb ack will not i ncl ude Nintendo's Confi dential Info rmation or Ni ntendo I nte llectual Prop erty
       Rights ( i n cl uding any enha n ce ments or modifications thereto).
7. 5   Content Provider hereby g rants to Ni ntendo Entities a p e rp etual, non-exclusive, worl dwid e,
       irrevoca ble, royalty-free license, with the right to sublice nse, to the I m provements for any pu rposes .
       " I m prove m ents" mean a ny modificati on, improve ment, addition , enha ncement, invention (whether
       patentable or otherwise} or work based upon th e Development Materials made by, on behalf of,
       Co ntent Provider, Content Provid er's Affiliates , or Auth orized Deve lop ers used by Content Provider,
       includ i ng any modified, a ltered , enhance d , o r adapted version of the Devel opment Materials, or
       d erivative worl< th ereof b a sed o n the Develop ment Materials, but expres sly excludes any and all
       Content Provider I ntellectual Property Rig hts.

8.     C o n fi d e ntiality

8. 1   The Receiving Party wi l l not use the Confidential I nfo rmation other than strictly for the purpose
       auth orized by this Ag reement or d isclose the Confidential I nformation to any third-party other than to
       its directors , officers or employees who have a strict need to know of such C o nfidential Info rmation
       for the p urposes of this Agreement and                 in writi ng to confidentiality obligations no less
       protective than those in this Agreement.
8.2    The Receiving Party will take all steps reasonably necessary to e n sure the Confidential I nformation
       is protected agai nst u nauthorized use or disclosure with at l east the sa me degree of care u s ed to
       protect its own confidential or pro p rieta ry information of a simila r nature , but in no event l ess than a
       reasonable degree of care.
8. 3   The Receivin g Party wi ll prom ptly notify the D isclos ing Party of the una uthorized use or disclosure
       of a ny Confidential I nformation of the Disclosing Party by itself or any of its d i rectors, officers , or
       employees , and will p romptly act to recover any such i nformation and p revent further breach of the
       obligations herein. The obl igations of the Receiving Party set forth h erein are in addition to and not
       in lieu of any other legal remedy that may be ava i lable to the Disclosing Pa rty under this Agreement
       or applica ble Law.
8.4    Notwithstanding the foregoing, the Receiving Pa rty may disclose Confidential I nformation if such
       dis closure is required by a n authorized govern mental or judicial entity, p rovid ed that the Receivi ng
       Party will p rovide the D i sclosing Party with prompt written notice so that the Disclosing Pa rty may




                                                                                                                                  l
 Case 4:20-cv-05640-YGR Document 624-2 Filed 05/10/21 Page 12 of 27




Confi dential


       seek a protective order or other appropriate remedy, The Receiving Party wil l use its best efforts to
       limit the disclosure to the g reatest extent possibl e , consistent with its legal obligatio n s , and if
       required by the Disclosing Pa rty, wi l l cooperate in the preparation and entry of appropri ate cou rt
       ord ers limiting the p ersons to whom Co nfidenti a l I nformation may be d isclosed and the extent of
       disclosure of such Confidential I nformation .
8.5    Notwithstandi ng anyth ing to the contrary in this Section 8, Content P rovid er m ay d isclose
       Ninte ndo's Confide ntial I nfo rmation to its Authorized D evelopers who have a strict need to know of
       such Confidential I nformati on for the purposes of perform ing its rights and obligations under this
       Agreem ent and                    in writing to confidentia lity obli gati ons no less protective than those i n
       t h i s Agreement. Content P rovider wil l be responsi b le fo r a n y breach o f t h i s Agreement b y its
       Authorized Develo p ers .
8.6    Notwithsta nding anything to th e contrary i n this Section 8 , a Nintendo E ntity m a y disclose Content
       Provi der's Confi dential I nform ation to other N intendo Entities and any third -party working on a
       N intendo Entity's beh alf,
                                                                                          solely for the purpose
       of performing its rig hts and obligations under this Agreement and
                                                                                           . N i ntendo wi l l be
       responsible fo r any breach of this Agreement by such Nintendo Entities and/or third-parties.
8. 7   Press Release. Any public announcement o r press rel ease by either Party rega rding this Agreement
       or containing I n tellectual Property Rights of the other Party will be subject to the prior writte n
       approval of the other Party.
8.8    Parallel Development. Content Provider a cknowledges that N i ntendo Entities may ind epe ndently
       consider, d evel o p , or publish content similar to the Content . Content Provider acknowledg es and
       agrees that this Ag reement wi ll in no way impair the ri ght of Nintendo Entities to develo p , make use
       of, procu re, ma rket, sel l , or distribute such content, and Nintendo Entities wi ll in no way be liable to
       Conte nt P rovider in resp ect of any such independent and parallel consid eration , devel opment, or
       distribution, provided that , (i)
                                                and (ii) this subsection will not be deemed to grant to N i ntendo
       Entities a license to any of the Content or under Conte nt P rovider's copyrig hts , patents, or other
       Intellectual Property Rights .

9.     Privacy and I nfo rmati o n Secu rity
       As between Nintendo E ntiti es and Content Provider, all right, title, and inte rest i n and to Nintendo
       User Data is and wil l be owned solely by Nintendo Entities and N i ntendo Entities may use the
       N i ntendo User D ata for any purpose. Content P rovider will                       or use the N i ntendo User
       Data without prior written authorization by a Ni ntendo Entity. I n the event that such prior written
       authorization is p rovided by a Nintendo Entity, Content Provider is full y responsible fo r any
       authorized or unautho rized a ccess, coll ection, use, storage, disclosure, deletio n , and destructio n
       (collectively, " H a n d l i ng") of N intendo User Data
                                                      . In particular, Content P rovider wil l co mply with the terms of
       Exhibit A ( Privacy and I nfo rmation Secu rity Terms) attached hereto.

10.    Representati o n s and Warra nties
1 0 . 1 Content P rovi der's Representatio ns and W a rra nties. C ontent P rovider represents and warra nts to
        Ninten do E ntities                       that:
1 0 . 1 . 1 I f Content P rovider i s a n individual, (a) h e o r s he i s a t least legal age of majority in his/her country
            of resid ence, or (b) the legal guardian o r parent accepts the agreement on behalf of the minor;
1 0 . 1 . 2 I f Content Provider is a corporati on o r other lega l entity, (a) it is a d u ly organ ized and va lidly
            existing entity and has the a uthority to ente r into this Agreement and perform all of its obl igations
            Linder this Agreeme nt; and (b) a person who acce pts this Agreement on behalf of C ontent
            Provider has the right and autho rity to bind Content Provider to this Agreement;
Case 4:20-cv-05640-YGR Document 624-2 Filed 05/10/21 Page 13 of 27



Confidenti al


1 0 . 1 . 3 The execution , del ivery, and perform ance of this Agreement does not and will not violate or
            otherwise conflict with a n y a greement by wh ich Co ntent Provider may be bou n d ;
1 0 . 1 . 4 Content Provider: (a) is the sole owner of a l l right, title, and interest in and to t h e Content, Prod uct
            Information , and Marketin g Materia l; or (b) throughout the Territory and duri n g the Distribution
            Term, has obtai ned all necessary l i censes or approval of third parties in writing, and will fu lfill any
            obl igation imposed by third parties as ap plicabl e , and fu lly paid any royalty, Third-Party Content
            Fe e , o r other sum,


                                                                                                              : (i)
              use such third parties' I ntellectu al Property Rights i n the Content, Product I nformatio n , and
              Marketing Materia l for the p urposes contemplated by this Agre ement, and (ii) g rant to Nintendo
              Entities the rig hts set forth in this Agreement;
1 0 . 1 . 5 Content Provi der will at all times comp ly with all applicable Laws of the Territory re lati ng to or i n
            con nection with this Agreement, i ncludin g , without limitation, those relati ng t o data protection,
            l aws agai nst b ribery including UK Bribery Act, privacy and export laws a nd regulations, an d all
            Content, P roduct I nformation , M a rketing Material , a n d all activiti es of Content P rovider under this
            Ag reement will at a ll times comply with this Agreeme nt, the Gu idelines, and all a p plicable Laws;
1 0. 1 .6 None of the Content, Prod uct I nfo rm ation , and M arketi n g Material m isappropriate or infringe the
          Intellectual Property Rights of any third-party i n the Territory;

                                                ;
1 0 . 1 . 7 The Content will b e delivered to Nintendo Entities free of any materi al operati onal defects that
            co uld materia lly diminish , disrupt, d elay, or d estroy the use and enjoym ent of the Content,
            N i nten d o Syste m , and Nintendo Network;
1 0 . 1 . 8 The Content, Prod uct I nformation, a nd M arketi ng M aterial do not contain (a) any material that
                                                to obscene, libelous or defa m atory matte r or the disclos ure of
                                       , or (b)

                                   any computer virus, Trojan horse, spyware, or other contaminating, malicious,
              or d estru ctive feature; and
1 0. 1 . 9 The Content does not contain any Free Softwa re that wou l d , un der the l icense terms associated
           with that Free Software , require the D evelopm ent Materials, N i ntendo Syste m , Security
           Technology, or N i ntendo I ntel l ectual P ro p erty Rights or any portion or derivative work thereof, to
           be disclosed or distri buted in source code fo rm , to be l i censed for the pu rpose of making
           de rivative works, or to be redistributed free of charg e .
1 0. 2 Nintendo's Representations and Warranties. Nintendo represents an d warra nts to Content Provider
       that
1 0 .2. 1     It is a duly o rganized a nd validly existing entity and has the autho rity to enter into this Agree ment
              and p erform all of its obligations under this Ag reeme nt;
1 0. 2 . 2 The execution, d elivery and performa nce of this Agreement does not violate or oth erwise conflict
           with any agreement by which N intendo may be bound; and
1 0 . 2. 3



                                    .

11.         D isclai mers and lim itation of Liab i l ity
 Case 4:20-cv-05640-YGR Document 624-2 Filed 05/10/21 Page 14 of 27



Confidential


11.1




                                                            ,
                                                        G                                O
                                        ,




1 1 . 2 Limitatio n of Liability.   TO THE MAXI MUM EXTENT PERMITT E D BY LAW, EXCEPT W I TH
        RES P E CT TO




                                                                                                           ,


                                                                                                               .
1 1 . 3 Content Provider acknowledges that it is n o t possible t o control t h e u s e o f stored or publis hed
        materials related to the Content, i ncluding, without limitation, the Content Capture, by third parties,
        parti cularly on the I nternet. Content P rovider will not h ave any claims against N intend o Entities
        arising fro m or rel ating to third parties using sou n d , image, video and oth er material created in
        accordance with this Agreement in any form , including, i n particu lar, publ ishing it on the Internet,
        d u ring or after the Term.

1 2.   I ndem nifications
1 2 . 1 Indemnification by Content Provider. Content Provider wil l defend, indemn ify and hold N i ntendo
        Entities (together with Ni ntendo Entities' respective officers, directors, employees and agents)
        harm l ess from any and all Claims , and any and all related l osses , lia bil iti es, da mages, exp en ses,
        fees and costs, includ i n g , without lim itatio n , attorn ey' s fees and costs ,               a rising out of,
        res u lting from or in con nectio n with (a) any breach of its obligations , rep resentations, and warranties
        set forth in this Agreement; (b) infri ngement or alleged infringement of the I nte llectual Property
        Rights of any third-party a rising out of or i n connection with the Content, the Prod uct I nformation , or
        the Marketing Materials; (c)                                                              or oth er personal or
        property d a mage arising out of or in connection with any aspect of the Content or M a rketin g
        M ateri als; ( d) t h e design, development, advertising, p romotio n , or end users' use o f t h e Content, t h e
        P rodu ct I nfo rmati on, o r· Marketing Materials, and ( e ) t h e Content Provider Online Service
Case 4:20-cv-05640-YGR Document 624-2 Filed 05/10/21 Page 15 of 27
Case 4:20-cv-05640-YGR Document 624-2 Filed 05/10/21 Page 16 of 27
Case 4:20-cv-05640-YGR Document 624-2 Filed 05/10/21 Page 17 of 27




Confidential


       Assignment and the nature and extent of the rights and obligations that the requesting Party
       proposes to assign, The non-requesting Party may, in its sole discretion, approve or disapprove
       such proposed Assignment. Unless written consent has been granted by an authorized
       representative of the non-requesting Pariy to a proposed Assignment, any attempted or purported
       Assignment will not be valid or effective.
15.3 Assignment by Nintendo to other Nintendo Entity. Notwithstanding Section 15.1 above, this
     Agreement may be assigned by Nintendo to any Nintendo Entity without notice or consent of
     Content Provider, provided that, any such Assignment will not release Nintendo from its obligations
     to Content Provider under this Agreement.
15.4




15.5 Sublicense. Nintendo will be entitled to sublicense any of the rights granted under t11is Agreement,
     including any Schedule, to any other Nintendo Entity and any third-party working on Nintendo
     Entity's behalf. Nintendo will remain liable for any act or omission of such Nintendo Entity or third­
     party.

16.    Miscellaneous
16.1 Entire Agreement. Except as otherwise set forth in this Agreement, this Agreement together with
     any applicable Schedules, Exhibits hereto, the Guidelines, and the Terms of Service constitute the
     entire agreement between the Parties with respect to subject matter of this Agreement. Any prior
     negotiations, representations, agreements and understandings are extinguished by, and completely
     expressed by this Agreement. Unless otherwise expressly provided herein, any amendment or
     modification to this Agreement must be in writing signed by both Parties.
16.2 Severability. If any provision of this Agreement is held invalid, void, or unenforceable, wholly or in
     part, this will not affect the validity of the other provisions of this Agreement. Such invalid or
     unenforceable provision will be removed from this Agreement and replaced with a valid and
     enforceable provision which comes as close as possible to the Parties' intended commercial effect.
16.3 No Waiver. The failure of a Party to enforce any provision of this Agreement will not be construed to
     be a waiver of such provision or of the right of such Partfto thereafter enforce such provision.
16.4 Force Maieure. Neither Party will be liable for any breach of this Agreement occasioned by any
     cause beyond the reasonable control of such Party, including governmental action, war, terrorism,
     riot, or civil commotion, fire, natural disaster, labor disputes, restraints affecting shipping or credit,
     delay of carriers, inadequate supply of suitable materials, or any other cause that could not with
     reasonable diligence be controlled or prevented by the Parties.
16.5 Injunctive Relief. Each Party acknowledges that in the event of its breach of any provision of this
     Agreement




16.6 Attorney's Fees. In the event it is necessary for either Pariy to this Agreement to undertake legal
     action to enforce or defend any action arising out of or relating to this Agreement, the prevailing
     Party in such action will be entitled to recover from the other Party all reasonable attorneys' fees,
     costs and expenses relating to such legal action or any appeal therefrom.
  Case 4:20-cv-05640-YGR Document 624-2 Filed 05/10/21 Page 18 of 27



Confidential


16.7 Third-Party Rights. Except as expressly stipulated by this Agreement, this Agreement does not
     confer, and is not intended to confer, any right on any person existing now or in the future who is not
     a party to this Agreement.
16.8 Notice. Unless otherwise set forth in this Agreement, any notices relating to this Agreement will be
     in writing. All notices to Content Provider relating to this Agreement by Nintendo Entities will be
     sufficiently given when (a) personally served or delivered; (b) transmitted electronically, with an
     original sent concurrently by first class mail; or (c) deposited with a guaranteed air courier service, in
     each case addressed to Epic Games, Inc., 620 Crossroads Boulevard, Cary, North Carolina 27518,
     United States of America, Attention: General Counsel. All notices by Content Provider to Nintendo
     relating to this Agreement will be sufficiently given when (a) personally served or delivered; (b)
     transmitted electronically, with an original sent concurrently by first class mail; or (c) deposited with
     a guaranteed air courier service, in each case addressed to Nintendo Co., Ltd, 11-1 Hokotate-cho
     Kamitoba, Minami-ku Kyoto 601-850·1, Japan, attention: General Manager of General Affairs
     Division. Notice will be deemed effective upon the earlier of actual receipt or three (3) business
     days after transmittal. Each Party may change its email address or mailing address by giving notice
     as described herein.
16.9 Governing Law/ Jurisdiction. This Agreement and the relationship between Nintendo and Content
     Provider under this Agreement are governed by the laws of the State of Washington, United States
     of America, without regard to its conflict of laws provisions. Content Provider irrevocably consents
     to the jurisdiction and venue of the Federal, state, and local courts located in King County,
     Washington, U.S.A. in connection with any action, suit, proceeding, or claim arising under or by
     reason of this Agreement. Content Provider waives all defences for lack of personal jurisdiction and
     forum non conveniens. The United Nations Convention on Contracts for the International Sales of
     Goods will not apply to this Agreement.
16.10 Language. This Agreement ls made ln the English language and any translated version of this
      Agreement is provided for reference purpose only. In the event of any inconsistency between non­
      English version and the English version, the English version will control.

IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the Effective Dale.


     Nintendo:                                             Content Provider:
     Nintendo Co., Ltd.                                    Epic Games, Inc.




     Name: Susurnu Tanaka

     Title: Senior Executive Officer,
                                                           ::==:tK
            General Manager, Licensing Division            Title:�L-:f�
                                                                      O
                                                                       _____

     Date: __  JU_N_, 2 2 , 20 1_8                         Date:   -:f\)'{\e_ l'l1 1 Zo ''o
Case 4:20-cv-05640-YGR Document 624-2 Filed 05/10/21 Page 19 of 27
Case 4:20-cv-05640-YGR Document 624-2 Filed 05/10/21 Page 20 of 27
Case 4:20-cv-05640-YGR Document 624-2 Filed 05/10/21 Page 21 of 27



Confidential



                                         Exhibit B {Anti-Social Forces)
This Exhibit B will be applied to Content Provider if it is located in Japan.
1.   Content Provider represents and warrants to Nintendo Entities that:
      (i)     it is not and will not be an Anti-Social Force (defined below);
      (ii)    any of its employees, directors and officers are not and will not be an Anti-Social Force;
      (iii)   it will not give monetary benefits or any other favors to an Anti-Social Force; and
      (iv)    it does not and will not, directly or indirectly; (a) make violent demands, make unreasonable
              demands beyond the legal liability of Nintendo Entities; (b) use threat or violence in connection
              with transactions; (c) damage the credit or interfere with the business of Nintendo Entities by
              spreading false rumors, using fraud or force; or (d) any other acts equivalent to any of the
              foregoing.

      "Anti-Social Force" means an organized crime group ("Boryokudan"), a member of a Boryokudan
      ("Boryokudanin"), a sub-member of a Boryokudan ("Boryokudan jyunkoseiin"), a corporation related
      to a Boryokudan ("Boryokudan kanren gaisha"), a racketeer attempting to extort money from a
      company by threatening to cause trouble at the general stockholders' meeting ("Soukaiya") or
      acting as if advocating legitimate social causes ("Shakai undou nado hyoubou goro"), or a special
      intelligence organized crime group ("Tokusyu chinou boryoku syudan"), or other group or person
      equivalent to any of the foregoing.
2.    If Content Provider breaches the representations and warranties above, Nintendo will be entitled to
     immediately terminate the Agreement without notice and demand Content Provider to indemnify
     Nintendo against all damages. Nintendo will not be liable for any damages, losses or expenses
     incurred by Content Provider in connection with the termination of this Agreement by Nintendo under
     this Section,
 Case 4:20-cv-05640-YGR Document 624-2 Filed 05/10/21 Page 22 of 27



Confidential



                                           Schedule 1:
                                   Nintendo Shop Sale Schedule
                                                to
                     Nintendo Swtch Content License and Distribution Agreement

If Content Provider submits Content for Distribution in the Nintendo Shop, the following terms apply;

1.    Distribution of the Content
1.1   Nintendo as Commission Acent. Content Provider hereby appoints Nintendo as Content Provider's
      sale commission agent and Nintendo hereby appoints Nintendo Entfties as sub-commission agents,
      to perform Sale and Distribu�ion in Nintendo Shop to end users located in countries listed on Exhibit
      8. to this Schedule (the "Sub-Commission Agent"). Each Nintendo Entity will operate as Content
      Provider's sales commission agent or Sub-Commission Agent (as applicable) for all Sales in the
      Nintendo Shop in their respective countries as listed in Exhibit A. Nintendo Entities will Sell the
      Content in their own name, but for the account of Content Provider. Content Provider agrees, and
      Nintendo will ensure, that any and all rights and obligations of Nintendo acting as Content Provider's
      sales commission agent under the Agreement and this Schedule will apply respectively to any Sub­
      Commission Agent, but without Sub-Commission Agent becoming a party to the Agreement and/or
      this Schedule. The respective sales commission agent or Sub-Commission Agent (as applicable)
      will be the contracting party with the end user in relation to the Sale of the Content in the Nintendo
      Shop. Only the respective sales commission agent or Sub-Commission Agent (as applicable) will
      have a payment claim for su:h Sales against the end user. Content Provider acknowledges that (i)
      Nintendo may update or moc ify the Exhibit A from time to time by posting notice via NDP or sending
      written or email notice to Content Provider, and (ii) Distribution of Content may not be possible
      throughout all parts of the Territory and that Nintendo Entities assume no liability in this regard.
1.2   Pricing. Content Provider a one will set the price at which the respective Nintendo Entity will Sell
      the Content in the Nintendo Shop. Content Provider may change the price from time to time in its
      sole discretion. Content Provider will follow Nintendo's standard process for price changes which
      has been communicated to Content Provider by Nintendo, and changes will be processed by
      Nintendo in accordance with such standard process as further described in the Guidelines and/or in
      memorandums provided by t4intendo to Content Provider.
1.3   Content Registration. Conter t Provider will register via NDP or other means designated by Nintendo,
      all Product Information deerred reasonably necessary by Nintendo Entities to market, offer and Sell
      the Content in accordance w th this Schedule.
1.4   Content Removal. Nintendo ::ntities may at any time without notice to Content Provider, remove the
      Content from the Nintendo Shop for all or a part of the Territory if Nintendo Entities reasonably
      deem such removal necessary, including, but not limited to, when Nintendo Entities reasonably
      believe that the Content (i) violates or infringes the Intellectual Property Rights of any third-party, (ii)
      violates any Laws, the Agreement or the Guidelines, or (iii) contains bugs, errors, or security risks
      that materially affect the Content, Nintendo System or Nintendo Network.
1.5   Termination or Cancellation ::if Sale. Nintendo Entities may terminate or cancel any Sale (including
      the termination of any Regislered license for the Content) and make a Refund in whole or in part, if
      Nintendo Entities reasonably deem such termination, cancellation, or Refund desirable.

2.    License Grant by Content Provider
2.1   Content Provider grants to Nintendo Entities during the Distribution Period and throughout the
      Territory, a non-exclusive, paid-up, royalty-free license in and to the Content, and all of Content
      Provider Intellectual Property Rights associated therewith, solely as necessary and sufficient to
      permit Nintendo Entities (anc all third parties working on their behalf) to (a) host the Content on one
      or more servers owned, cont-oiled, or authorized by Nintendo Entities; (b) offer the Content for Sale
Case 4:20-cv-05640-YGR Document 624-2 Filed 05/10/21 Page 23 of 27



Confidential


      via the Nintendo Network for end users' use; (c) Register a license of the Content; (d) advertise,
      market, and promote the Content; and (e) Sell and Distribute the Content.
Notwithstanding the above, Content Provider acknowledges and agrees that:
        (i)    a Nintendo Entity will not be in breach of the Agreement and/or this Schedule if it Distributes,
               Sells, advertises, markets, or promotes the Content to any end user or a third-party
               representing themselves to be within the Territory (e.g., by designating a false country
               setting on the account), even if they are not in fact within the Territory;
        (ii)   Nintendo Entities do not restrict the territory in which the Content is used by end users after
               the Registration of a license for the Content;
        (iii) any limitations concerning the Distribution Period do not affect or restrict the use of the
              Content by end users after the Sale has been completed; and
        (iv) the Content may be hosted on servers located within and/or outside the Territory and, for re­
             download of the Content under Section 5 below, Nintendo Entities may continue to host the
             Content during and after the Distribution Period.

3     Commission; Payments
3.1   Commission. Nintendo, as Content Provider's sale commission agent, will receive from Content
      Provider the Commission for each Sale in the Territory.
3.2   Reports. Each calendar month, Nintendo will provide Content Provider with a report listing all Sales
      of Content in the Nintendo Shop and the Final Payable Amount in the preceding calendar month.
      Content Provider will not alter the report received by Nintendo in any way.
3.3   Payment. Nintendo will pay the Final Payable Amount in the preceding calendar month to Content
      Provider within thirty (30) calendar days of each month; provided however, if the Final Payable
      Amount to Content Provider is less than the Minimum Payment Amount, Nintendo may in its sole
      discretion withhold making such payment until (i) payments due under this Section exceed the
      Minimum Payment Amount, or (ii) this Schedule expires or terminates; whichever is earlier.
      Notwithstanding the above, if the Final Payable Amount shows a positive balance in favor of
      Nintendo, Content Provider will pay to Nintendo the respective amount within thirty (30) calendar
      days after its receipt of the monthly report.
3.4   Payment Currency. All payments by Nintendo to Content Provider under this Schedule will be made
      in the Payment Currency set forth in the Payment Currency Schedule as updated from time to time
      by Nintendo by posting notice via NOP or sending written or email notice to Content Provider. For
      Sales in currencies other than the Payment Currency, the foreign currency price and the applicable
      Transaction Taxes for Sales will be converted to the Payment Currency based upon the monthly
      average exchange rate posted by OANDA.com for the month such Sale occurs. For example, for a
      Sale transaction in January, Nintendo would use the OANDA's monthly average rate for January to
      calculate the currency conversion.
3.5   Transaction Taxes. In the event the Sale is subject to the Transaction Taxes, responsibility for
      remittance of the Transaction Taxes will be determined in accordance with Exhibit C to this
      Schedule. Exhibit C is subject to change in compliance with the applicable Laws including local tax
      laws. Content Provider will promptly and fully indemnify, defend and hold Nintendo Entities
      harmless against any and all claims by any tax authority in connection with the Transaction Taxes
      Content Provider is responsible for remitting.
3.6   Withholding Taxes. Content Provider is solely responsible for paying all taxes that are levied on
      Content Provider in compliance with applicable Laws. In the event that any payment by Nintendo to
      Content Provider or by Content Provider to Nintendo is subject to any withholding or other similar
      tax levied by any applicable jurisdiction, the payer will withhold such tax and pay the payee the
      amount of money after deducting such withholdings. The payer will not be obliged to make gross-up
      payments to the payee. If reduction of withholding taxes is available in accordance with an
      applicable treaty, both parties will cooperate in mitigating any withholding tax burden. In the event
 Case 4:20-cv-05640-YGR Document 624-2 Filed 05/10/21 Page 24 of 27



Confidential


      any withholding tax is levied on the payment from the payer to the payee, payer will provide payee
      copies of relevant tax documents evidencing withholding of such taxes.
3.7   Payment Withhold. Without prejudice to any remedies of Nintendo, Nintendo may withhold payment
      to Content Provider                                        the bank account information of Content
      Provider is not provided or is incorrect. Such withholding may continue until such time as the
      respective problem has been resolved. Nintendo will have no obligation to pay any interest on any
      amount withheld. In addition, Content Provider will be responsible for any fees (including bank
      transfer fees) in connection with the payment of any amount withheld.
3.8




4.    Subscription Service and Consumable Item If Content Provider provides the Content Provider
      Online Service in accordance with Section 4 (Online Service) of the Agreement, Content Provider
      may offer a service in which end users pay a fee in exchange for obtaining (i) the right to access,
      use, and/or play all or a part of the Content for a certain period (i.e. subscription service) and/or (ii)
      consumable item which is limited to a specific number of uses or otherwise intended to be used up
      or consumed during use or play of the Content. The terms and conditions of the Agreement and
      this Schedule with respect to the Content will apply to the Distribution and Sale of the ticket for such
      subscription service and/or consumable item via the Nintendo Network.

5.    Re-download Content Provider acknowledges that end users and Nintendo Entities (solely for the
      purpose of customer support for such end users) will be able to re-download the Content, which
      they have downloaded, to their Nintendo System free of charge at any time for an unlimited period
      of time. Such re-download will not be subject to any payment to Content Provider.

6.    Transfer of Content and Device Activation Content Provider acknowledges that the Content may
      be transferred from one Nintendo System to another Nintendo System if the account of an end user
      in the Nintendo Network is transferred from such one Nintendo System to such another Nintendo
      System for whatever reason and such transfer will not be subject to any additional payment to
      Content Provider. Content Provider also acknowledges that the Content may be accessible by an
      end user in the Nintendo Network on multiple Nintendo Systems at different times or simultaneously
      and such access will not be subject to any additional payment to Content Provider.

7.    Survival In addition to those provisions specified elsewhere in the Agreement, Sections
                                                         of this Schedule will survive any expiration or
      termination of this Schedule.

8.    Def initions Capitalized terms not defined below in this Section 8 of this Schedule have the
      meanings set forth Section 1 of the Agreement.
8.1   "Commission" means the percentage set forth in Exhibit B.
8.2   "Distribute," "Distributed," or "Distribution" means a delivery of a single copy of the Content and
      the Registration of a license for the Content to the account of an end user by a Nintendo Entity, in
      each case for the Nintendo Systems.
8.3   "Final Payable Amount" means the total amount of payment a Nintendo Entity actually received for
      Sales from end users during the applicable month, reduced by (where applicable): (i) the
 Case 4:20-cv-05640-YGR Document 624-2 Filed 05/10/21 Page 25 of 27



Confidential


      Transaction Taxes, (ii) the Commission, (iii) the Refunds, (iv) withholding taxes, and (v) Third-Party
      Content Fees paid by Nintendo Entities to any third pariy,
8.4   "Minimum Payment Amount" means the threshold amount of payment set forth in the Payment
      Currency Schedule.
8.5   "Payment Currency" means the currencies used for the payment by Nintendo to Content Provider.
      The list of the Payment Currency is specified in the Payment Currency Schedule.
8.6   "Payment Currency Schedule" means the current version or any future version of the list of the
      Payment Currency and Minimum Payment Amount.
8.7   "Refund" means (i) any payment by a Nintendo Entity to a third-party, representing the return of the
      purchase price received by a Nintendo Entity from a third-party in relation to a Sale, where such
      Sale has been terminated or cancelled; or (ii) any payment by a Nintendo Entity to the credit card
      issuing institution, representing the return of the purchase price received by the Nintendo Entity
      from an end user in relation to a Sale, where such end user requested a charge back at the end
      user's credit card issuing institution.
8.8   "Sale" means the Registration of a license for the Content in exchange for the payment of the
      purchase price by an end user to Nintendo Entity via the Nintendo Shop.
8.9   "Sell" or "Sold" means the completion of a Sale. The download of the Content to a Nintendo System
      and the Registration of a license for the Content via the redemption of an Activation Ticket by end
      users are not considered a Sale.
8.10 "Territory" means NCL Region, NOA Region, NOE Region, NAL Region, NOK Region and/or NHL
     Region (each as defined in Exhibit A) as selected by Content Provider for the distribution of the
     specific Content.
8.11 ''Transaction Taxes" means in relation to a Sale, all applicable value-added taxes, consumption
     taxes, sales taxes, or similar transaction-based taxes.
  Case 4:20-cv-05640-YGR Document 624-2 Filed 05/10/21 Page 26 of 27



 Confidential


                      Exhibit A to Schedule 1: Appointment as Commission Agent


Nintendo Entity that has been             Territory
appointed as sale commission agent
Nintendo Co., Ltd.                        NCL Region      Japan and other countries where Nintendo
                                                          Entities offers the Nintendo Shop services
                                                          except for the Sub-Commission Agent's
                                                          Territory listed in the below table.


Nintendo Entity that has been             Territory
appointed as Sub-Commission Agent
Nintendo of America Inc.                  NOA Region      Americas where Nintendo Entities offer the
                                                          Nintendo Shop services (except for Canada)


Nintendo of Canada Ltd. (as appointed                     Canada
by Nintendo of America Inc.)
Nintendo of Europe GmbH                   NOE Region      Europe and Africa where Nintendo Entities
                                                          offer the Nintendo Shop services
Nintendo Australia Pty. Limited           NAL Region      Australia and New Zealand
Nintendo of Korea Co., Ltd.               NOK Region      Korea
Nintendo (Hong Kong) Limited              NHL Region      Hong Kong and Taiwan



 For the Distribution of Content to end users located in countries in Europe or Africa,· Nintendo is the
 Content Provider's sale commission agent ("Kommissionar' in the sense of sec. 383 para. 1 German
 Commercial Act f'Handelsgesetzbuch']) for such Content and the agent and Sub-Commission Agent will
 apply reasonable efforts of a prudent businessperson to support the Distribution of the Content in
 accordance and subject to the Agreement and this Schedule; in particular, with regard to the Distribution
 of Content to end users located in countries in Europe or Africa, the agent and Sub-Commission Agent
 will apply the care of a prudent businessperson when removing Content in accordance with Section 1.4 of
 this Schedule and when terminating or cancelling any Sale in accordance with Section 1.5 of this
 Schedule.


 "Americas" means following countries: Anguilla, Antigua and Barbuda, Argentina, Aruba, Bahamas,
 Barbados, Belize, Bolivia, Brazil, Canada, British Virgin Islands, Cayman Islands, Chile, Colombia, Costa
 Rica, Curacao, Dominican Republic, Grenada, Grenadines, Ecuador, El Salvador, Falkland Islands,
 French Guiana, Guadeloupe, Guatemala, Guyana, Haiti, Honduras, Jamaica, Martinique, Mexico,
 Montserrat, Netherlands Antilles, Panama, Paraguay, Peru, St. Kitts and Nevis, St. Lucia, St. Vincent,
 Suriname, Trinidad and Tobago, Turks and Caicos, Uruguay, United States and its Territories and
 Possessions, and Venezuela.
 "Europe" means the following countries: Republic of Albania, Principality of Andorra, Republic of Armenia,
 Republic of Austria, Republic of Azerbaijan, Republic of Belarus, Kingdom of Belgium, Bosnia and
 Herzegovina, Republic of Bulgaria, Republic of Croatia, Republic of Cyprus, Czech Republic, Kingdom of
 Denmark, Republic of Estonia, Republic of Finland, French Republic, Georgia, Federal Republic of
 Germany, Hellenic Republic, Hungary, Republic of Iceland, State of Israel, Ireland, Italian Republic,
 Republic of Kazakhstan, Republic of Latvia, Principality of Liechtenstein, Republic of Lithuania, Grand
 Duchy of Luxembourg, Republic of Macedonia, Republic of Malta, Republic of Moldova, Principality of
 Monaco, Montenegro, Kingdom of the Netherlands, Kingdom of Norway, Republic of Poland, Portuguese
 Case 4:20-cv-05640-YGR Document 624-2 Filed 05/10/21 Page 27 of 27



Confidential


Republic, Romania, Russian Federation, Republic of San Marino, Republic of Serbia, Slovak Republic,
Republic of Slovenia, Kingdom of Spain, Kingdom of Sweden, Swiss Confederation, Republic of Turkey,
Ukraine, United Kingdom of Great Britain and Northern Ireland.
"Africa" means the following coun1ries: Republic of Chad, Republic of Djibouti, State of Eritrea, Republic
of Mali, Islamic Republic of Mauretania, Republic of Niger, Federal Republic of Somalia, Republic of
South Africa and Republic of Sudan.

                                 E,-hibit B to Schedule 1: Commission
Thirty percent (30%) of the amoun1 Nintendo Entity actually received for each Sale from end users, net of
any Transaction Taxes.
In addition, the Commission paid to Nintendo by Content Provider located in Japan will be subject to
Japanese Consumption Tax.

                             Exhibit C to Schedule 1: Transaction Taxes

1. Content Provider will be solely responsible for remitting the Transaction Taxes to the appropriate tax
authorities as required by the ap::>licable local Laws for Sales to end users located in the following
countries:

Japan

2. The respective Nintendo Entity will remit the Transaction Taxes to the appropriate tax authorities for
Sales to end users located in the fellowing countries:

Countries in which Nintendo Entities offer the Nintendo Shop_ services other than the countries listed in
Section 1 of this Exhibit C above.
